It is found that Gallin did receive and keep $1,500 upon the sale of the property in question, and that Krakower did not advance for Gallin $2,000 on the property in question, which Gallin repaid. Finding of fact 71, so far as it relates to the $1,500 check, reversed. Finding 72, so far as it finds otherwise, and finding 2, under conclusions of law, are reversed. It is found that Gallin contributed to the partnership $5,600, and not more. Findings and judgment modified accordingly, and as modified, judgment and order affirmed, without costs. Jenks, P. J., Thomas, Carr, Rich and Stapleton, JJ., concurred. Order to settled before Mr. Justice Thomas.